        Case 5:20-mj-00018-JLT Document 7 Filed 08/04/20 Page 1 of 1


1
2
3
4
5
6                                  UNITED STATES DISTRICT COURT
7                                  EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                 )      Case No: 5:20-MJ-00018 JLT
                                                )
10                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
11            vs.                               )
                                                )
12    ANGEL GONZALEZ                            )
                                                )
13                    Defendant.                )
                                                )
14
15           The defendant has attested to his financial inability to employ counsel and wishes the

16   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

17   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
18   ORDERS:
19           1.      Alekxia Torres is APPOINTED to represent the above defendant in this case
20   effective nunc pro tunc to July 30, 2020. This appointment shall remain in effect until further
21   order of this court.
22
23   IT IS SO ORDERED.
24
         Dated:     August 4, 2020                             /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
